Citation Nr: 1328750	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for residuals of a stroke.

6.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.  He also had active duty for training from February 1981 to August 1981.  (The Board notes that in its prior remand, it referred to the 1981 period of service as active duty; however, a review of the records reflects that it was active duty for training.)

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  

The Veteran was scheduled for a Travel Board hearing in October 2007.  In correspondence dated in September 2007, the Veteran withdrew his request for a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2012).

These matters were previously before the Board in February 2009, February 2011, and November 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remands and the Board will proceed to adjudicate the appeal. 
 

FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and is not presumed to have been exposed to herbicides.

2.  The earliest clinical evidence of diabetes is many years after separation from service.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran's diabetes is causally related to active service.

4.  The earliest clinical evidence of hypertension is many years after separation from service. 

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran's hypertension is causally related to active service or a service-connected disability.

6.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a kidney disability causally related to active service.  

7.  The earliest clinical evidence of a heart disability is many years after separation from service.

8.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a heart disability causally related to, or aggravated by active service.

9.  The Veteran had a stroke in 1998, many years after separation from service. 

10.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has residuals of stroke causally related to, or aggravated by, active service. 

11.  The competent clinical evidence of record reflects that the Veteran's acquired psychiatric disability first manifested in 1982, which was not within one year after separation from service, or during a period of active duty, active duty for training, or inactive duty for training.

12.  There has been no demonstration by competent medical,  or competent and credible lay, evidence of record, that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for hypertension, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

3.  The criteria for establishing service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3. 304 (2012).

4.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

5.  The criteria for establishing service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

6.  The criteria for establishing service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307. 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2005 and March 2006.
  
VA has a duty to assist the appellant in the development of the claims.  The claim file includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Veteran has contended that he has numerous disabilities due to service; however, he has not alleged how these disabilities are due to his actual service dates as determined by the Department of Army.  The Veteran's basic contention is that he was on active duty for 30 years and that his disabilities manifested during that 30 year time period.  As is discussed in further detail below, the evidence is against a finding that the Veteran served on active duty for a period of 30 years.  Rather it reflects that he served a total of three year's active duty, and six months of active duty for training.  The evidence does not reflect that the claimed disabilities manifested during his actual dates of service (or for certain diseases within an applicable time period).  In addition, there is no competent credible indication that they are causally related to, or aggravated by, active service.  Thus, VA examinations/or opinions are not warranted.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 


Service Connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In February 2005, the Veteran filed a claim for several of the above noted disabilities.  He stated that he had active service from August 1972 to August 1975 and from February 1981 to August 1981.  He also stated that he did not serve in Vietnam.  He stated that his diabetes began in 1992, his hypertension was secondary to his disabilities and began in 2002, his kidney disability began in 2002, his heart disability began in 1988, and he had a stroke in 1998.  The Veteran also submitted a four page typed statement in which he stated that he had been on active duty for a continuous period of 30 years as a Reserve officer.  He indicated that he had been involved in covert/secret missions and that, in 1990, when then General Colin Powell "was shown on national Television spreading his thumb and pinky finger of a clenched fist across a map in an special forces signal standard, I read a specific message disposing me in a particular manner which led over time onto the streets of Boston, MA, for approximately seven years."  He also indicated that he had been encouraged to "read" natural signs, that he had indirect support of Special Forces, and he was to "explicitly taste food derived from a variety of dubious sources."  He alleges that he was on active duty during that time.

As the Veteran has alleged two periods of active service, and has also alleged a total of 30 years of active service, the Board initially will make findings with regard to his service dates.

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c) (2012); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

The Veteran's first DD 214 reflects that he had three years of active service from August 1972 to August 1975.  (He had two years and six months of foreign service in Germany.)  It also notes four months and 26 days of prior inactive service.  

The Veteran's personnel records also reflect some active duty for training days between March 1975 and March 1976.  

The Veteran's second DD 214, block 12, reflects that the Veteran had active service from February 1981 to August 1981.  It reflects no foreign service during this time.  Block 23 of the "Special Additional Information" section of the DD 214 reflects that the Veteran was relieved from "ADT(ADS)".  ADT stands for Active Duty Training.  ADS stands for Active Duty Support.  

The Veteran's personnel records reflect that his principal duty, from which he was relieved in August 1981, was classified as "ADT(ADS)".

An April 2013 National Personnel Records Center (NPRC) response to a request for service dates reflects that the Veteran had "active duty for training from 02/17/1981 to 08/13/1981."

ADS service is classified by the service department as training.  In an October 13, 1983 memorandum, VA's General Counsel noted that on April 15, 1980, the Department of Defense directed that "all personnel ordered to active duty for study groups, to accomplish short-term work projects or support functions, would be placed in Active Duty Support (ADS) status if the requirement was for less than 179 days."  Projects requiring more than 179 days would be accomplished in AGR status.  The General Counsel stated that it has previously held that "AGR and ADS service do not necessarily constitute active military service.  Rather, the question is whether the service is characterized as 'operational or support duty.'  If it is, the service is active duty.  If it is not, for our purposes it will be considered to be active duty for training."  

In a November 9, 1988 opinion, VA's General Counsel reiterated that if the service could be characterized as operational or support duty, it could be considered as "active duty" rather than "active duty for training" and that an analysis of the facts of each case is required. 

Military orders for the Veteran, dated February 17, 1981, are associated with the claims file.  The orders stated, in pertinent part, as follows:

You are ordered to active duty support (ADS) for the period indicated [177 days] plus allowance travel time.  Upon completion of the period of training, unless sooner relieved or extended by Headquarters RCPAC, you will return to the place you entered training and be relieved from such duty.

The Board finds that the Veteran's service in 1981 is correctly classified as active duty for training.  Irrespective of the term "ADS", the competent credible evidence of record does not reflect that his service was in an operational or support duty.  To the contrary, it notes that he would be assigned to Fort Meade, MD for training purposes.   

Summary Points Record reflects that the Veteran earned 13 points towards retirement for annual training, active duty for training, or active duty between March 17, 1984 and March 16, 1985.  

The claims file also includes Department of the Army, Board for Correction of Military Records, Record of Proceedings, dated in May 2005.  It reflects that the Veteran applied to have his military records "corrected" to reflect 30 years of active service.  The Board for Correction record further reflects that the Veteran separated from active service in August 1975.  He was ordered to Active Duty Support in February 1981 and released in August 1981.  In February 1986, he was discharged from separation of the service as the US Army Reserve.  The Board of Correction found that there was no evidence that the Veteran continued in an active duty status beyond his 1975 discharge or as a member of the US Army Reserve beyond his resignation in 1986.  The Board of Correction denied the Veteran's application to correct his military records.  

Thus, the Board finds that the Veteran's active service was limited to the period from August 1972 to August 1975, and he had active duty for training from February 1981 to August 1981.  He had additional service worth 13 retirement points (no greater than 13 days of service) between March 17, 1984 and March 16, 1985. 

The Board will next discuss the Veteran's disabilities with regard to the dates noted in the official service personnel records.  Initially, the Board notes that the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of diabetes, heart disabilities, a stroke, kidney disabilities, hypertension, and psychiatric disorders.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has considered the Veteran's STRs with regard to his claimed disabilities.  The Veteran's pre-service May 1971 report of medical history for combat arms qualification reflects that he denied high or low blood pressure, sugar or albumin in the urine, or kidney stone or blood in the urine, or mental problems (depression, excessive worry, loss of memory, amnesia, nervous trouble , frequent or terrifying nightmares).

The Veteran's August 1972 report of medical history again denied all of the above.  

A February 1973 Disposition Form (DA Form 2496-1) reflects that the Veteran denied ever having been treated for diabetes, a heart condition, high blood pressure, or kidney disease.

An August 1975 report of medical examination for separation purposes reflects that the Veteran's systems were normal upon clinical examination.  The Veteran stated "to the best of my knowledge I am in good health."

A post active service STR is also of record.  The Veteran's July 1979 report of medical examination for quadrennial US Army Reserve Purposes reflects that the Veteran was assigned a physical profile of a "3" for "P".  "P" refers to P" stands for "Physical capacity or stamina" and does not include psychiatric conditions.  (Psychiatric factors are noted under "S" of the PULHES system.)  A "3" indicates that the Veteran has one or more medical conditions or physical defects that may require significant limitations.  See AR 40-501.  The Veteran was not on active duty at this time.

A 1982 hospital "discharge outright summary" from McLean Hospital is of record.  It reflects that the Veteran was admitted in April 1982 and discharged approximately six weeks later in May 1982.  The record reflects that the Veteran had been in stress since February 1982, "partly because he felt under pressure from his father."  It was also noted that the Veteran was preoccupied because of his unemployment and was suspicious about the significance of several job offers made to him by his previous employers in the "U.S. Military intelligence".   It was noted that "[o]ther than ideas of reference about a spy book he read early in the fall of 1981, and paranoid ideas about his possible unwitting involvement in international espionage, the patient had no psychiatric symptoms or mood disorder prior to admission."  There was a positive family history for depression on his mother's side.

The McLean Hospital record further reflects that after the Veteran left the army, he entered a graduate program in 1975, which took two years to complete.  It noted that he was unemployed with the exception of working in a convenience store for four months, until 1981 when he joined the army for a 6 month tour.  The record reflects that the Veteran did not recognize his illness or the need for hospitalization, and was suspicious that he was not in fact in a hospital.  It was noted that his judgment appeared markedly impaired by psychosis.  

The 1982 McLean hospital record reflects that "medical and routine laboratory workup was mostly unremarkable.  It was noted that glucose and BUN were negative, with the exception of high uric acid.  Medical consultation for high uric acid revealed no kidney function abnormality, but raised the possibility of acute arthritis and gout.  The discharge diagnosis was "atypical bipolar affective illness, manic episode, paranoid character, and gout." 

The Veteran's March 1983 report of medical history for quadrennial purposes reflects that the Veteran reported that he had a history of nervous trouble; however, he denied ever having had high blood pressure, heart trouble, or sugar or albumin in the urine.  It was noted that he had been hospitalized in April 1982 at the McLean Hospital.  A March 1983 report of medical examination for quadrennial purposes reflects that the Veteran had a "1" on his physical profile in all areas.  He was qualified for quadrennial purposes.  

A November 1989 Sacred Heart General Hospital record reflects that the Veteran was seen for a rash on his forehead and a headache and was "otherwise healthy".

An October 1994 Bay Cove in-Patient Service, Lemeul Shattuck Hospital record reflects that the Veteran was hospitalized from October 15, 1994 to December 29, 1994.  It reflects that the Veteran had a history of chronic paranoid schizophrenia since 1981.  

A June 1998 Berkshire Medical Center echocardiography report reflects the following:  "1. all chambers are normal in size with no definite segmental wall motion abnormalities detected.  Mild concentric left ventricular hypertrophy with evidence of reduced diastolic relaxation by Doppler.  No mural thrombi detected.  2. No significant structural valvular abnormalities detected.  No hemodynamically significant stenotic or regurgitations detected by Doppler."  A June 1998 Berkshire Medical Center carotid duplex scan reflects the following:  there is no evidence of significant cervical carotid bifurcation disease."  A June 1998 Berkshire Medical Center MRI of the Brain revealed an impression of "suspect acute lacunar infact on the right."

A September 1998 Berkshire Medical Center record reflects that the Veteran had a history of hypertension, asthma, and hypercholesterol.  He presented with difficulty articulating words, numbness around the moth, and unsteadiness on his feet.  He was diagnosed with a right CVA, etiology unclear.  It was further noted that he was ruled out for a MI in 1998 at Beth Israel Hospital in Boston.

A July 2001 "Diabetic Flow sheet" reflects that the Veteran was started on a diabetic diet in July 2001.  July 2001 records also reflect a diagnosis of diabetes, and that the Veteran's blood pressure had been elevated for two to three years.  

An August 2001 private record reflects that the Veteran had hypertension, diabetes, obesity, probable paranoia, high cholesterol, and [history of] CVA.

A November 2001 private record reflects that the doctor will "need to investigate [the Veteran's] complaints and history carefully in the future" because his "medical history-giving is suspect." 

A SSA report of contact record dated in April 2002 reflects that the Veteran had a history of "chronic severe paranoid schizophrenia back to 1982."  It was noted that the time period in question for SSA purposes was 1991 to 1998.  The SSA records also reflect that the Veteran reported a stroke in 1998, cardiac event in 1987, diabetes onset in 2001, and hypertension in 2001.  (The Board notes that the clinical records reflect hypertension as early as 1998.)  The SSA records reflect that the Veteran had a primary diagnosis of paranoid schizophrenic and other functional psychotic disorders.  No secondary diagnosis was made.  The SSA report reflects that "given the severity of his illness from 1982 to present it is highly unlikely that he had function in any fashion other than stated during time periods in question."

A November 2002 record from Dr. R.B. reflects that the Veteran had had a "cardiac event" in 1987.

A December 2002 record reflects that the Veteran had a history of heart disease. 

A February 2004 VA record reflects a diagnosis of coronary artery disease.  The Veteran was put on daily baby aspirin.

A March 2004 VA record (correspondence to the Veteran) reflects that no definite abnormality of the kidney was seen.  

An August 2004 VA clinical record reflects that the Veteran had a stroke six years earlier (approximately 1998) and had noninsulin-dependent diabetes mellitus for two years.


Diabetes mellitus

The Veteran's STRs are negative for sugar in his urine.  They are also negative for any complaints of, or treatment for, diabetes.  Records after separation from service reflect that glucose tests were negative.  The 1982 McLean hospital record which notes that laboratory glucose test results were negative is against a finding of diabetes.  The Veteran's March 1983 report of medical examination for quadrennial purposes reflects that his urinalysis was negative for sugar.  The Veteran's March 1983 report of medical history for quadrennial purposes also reflects that he denied ever having had sugar in the urine.  The earliest clinical evidence of diabetes is in 2001, many years after his last period of service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The evidence of record does not reflect, and the Veteran does not contend, that he served in Vietnam.  Thus, he is not entitled to the presumptions of herbicide exposure and 38 C.F.R. § 3.309(e).

As noted above, the evidence does not reflect that the Veteran has the experience, training, or education necessary to make an etiology opinion for diabetes mellitus.  

There is no competent credible evidence of record that the Veteran's diabetes is causally related to, or aggravated by, active service.  Thus, service connection is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 


Hypertension, to include as secondary to diabetes mellitus

The Veteran's STRs are negative for high blood pressure.  In 1973, the Veteran specifically denied ever having high blood pressure or being treated for high blood pressure.  The Veteran's March 1983 report of medical history for quadrennial purposes also reflects that he denied ever having had high blood pressure.   The Veteran's March 1983 report of medical examination for quadrennial purposes reflects that his blood pressure was 110/80.  

The earliest clinical evidence of hypertension is in 1998, many years after separation from service.  In addition, the July 2001 records also note elevated blood pressure readings for two to three years, or since approximately 1998.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
As noted above, the evidence does not reflect that the Veteran has the experience, training, or education necessary to make an etiology opinion for his hypertension.  

There is no competent credible evidence of record that the Veteran's hypertension is causally related to, or aggravated by, active service.  In addition, as the Veteran is not service-connected for any disability, to include diabetes, he is not entitled to service connection for hypertension on a secondary basis.  Moreover, the Veteran's hypertension was diagnosed prior to his diabetes.  

In his VA Form 9, the Veteran stated that his hypertension is not derivative to his diabetes but antecedent to it, and is "likely cardio-vascular, and dating to events related to toxicological inputs and other significant exposures on and after 1 April 1982."  As noted above, the Veteran did not have active service in 1982.  Thus, according to his date of 1982, the etiology could not have been in service.  Moreover, there is no competent credible evidence of "toxicological inputs" in any period of service which would have caused hypertension. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Kidney disability

The competent credible evidence of record does not reflect that the Veteran has a diagnosed kidney disability.  As noted above, a March 2004 VA record reflects no definite abnormality of the kidney was detected.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a kidney disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the Veteran had a diagnosed kidney disability, the competent credible evidence of record is against a finding that it would be causally related to, or aggravated by, active service.  

The Veteran's STRs are negative for albumin in his urine.  They are also negative for any complaints of, or treatment for, a kidney disability.  As noted above, the 1982 McLean hospital record reflects that "medical and routine laboratory workup was mostly unremarkable and "no kidney function abnormality" was revealed.  

The Veteran's March 1983 report of medical history for quadrennial purposes also reflects that he denied ever having had albumin in the urine, kidney stones, or blood in the urine.  The Veteran's March 1983 report of medical examination for quadrennial purposes reflects that a urinalysis of his urine was negative for albumin.   

The Veteran asserts that he has a kidney disability which began in 2002, many years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
As noted above, the evidence does not reflect that the Veteran has the experience, training, or education necessary to make an etiology opinion for disease of the kidney.  

There is no competent credible evidence of record that the Veteran has a kidney disability causally related to, or aggravated by, active service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Heart disability

The December 2002 record reflects that the Veteran had a history of heart disease, and the February 2004 VA record reflects a diagnosis of coronary artery disease.  

The Veteran's STRs are negative for a heart disability.  They are also negative for any complaints of, or treatment for, the heart.  The Veteran's March 1983 report of medical history for quadrennial purposes also reflects that he denied ever having had heart trouble.  The Veteran's March 1983 report of medical examination for quadrennial purposes reflects that a normal heart upon clinical examination.   

The evidence of record does not reflect that the Veteran had a heart disability for many years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted above, a November 2002 record from Dr. R.B. reflects that the Veteran had had a "cardiac event" in 1987; however, the type of event is not noted.  An April 1992 record reflects that the Veteran's cardiac event "etiology as probably partly somatic and partly mental."  

The March 2002 SSA record reflects, with regard to the "cardiac event" that the Veteran had complained of chest pain in February 1988 with no history of chest pains and had learned of a friend's heart problem that day.  The evidence of record does not reflect that the Veteran had a heart disability in 1987 or 1988.  Moreover even if the Veteran had a heart disability which manifested in 1987 or 1988, this was years after separation from service. 

The evidence of record does not reflect, and the Veteran does not contend, that he served in Vietnam.  Thus, he is not entitled to the presumptions of herbicide exposure and 38 C.F.R. § 3.309 (e).

As noted above, the evidence does not reflect that the Veteran has the experience, training, or education necessary to make an etiology opinion for a heart disability.  

There is no competent credible evidence of record that the Veteran has a heart disability causally related to, or aggravated by, active service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of a stroke

The evidence reflects that the Veteran had a stroke in September 1998.  The etiology was "unknown."  The stroke was years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The claims file does not reflect that the Veteran has residuals of the stroke.  A March 2002 SSA record reflects "no noted residuals in current [private doctor] records.  7/01 neuro screening 'grossly intact.'"

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a residuals of a stroke is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, there is no competent credible evidence of record that that the stroke was causally related to active service, or a service-connected disability.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Acquired psychiatric disability

The Veteran's active duty STRs are negative for any psychiatric complaints or treatment.  An August 1975 report of medical examination for separation purposes reflects that the Veteran's systems were normal upon clinical examination.  The Veteran stated "to the best of my knowledge I am in good health."

The earliest clinical indication of an acquired psychiatric disability is in 1982, more than six years after separation from active service, and more than seven months after separation from active duty for training.  It does not reflect that the Veteran had an acquired psychiatric disability in service or related to service.  The McLean Hospital record reflects that the Veteran had been in stress since February 1982, "partly because he felt under pressure from his father, who resides in Beirut, Lebanon, to travel to Lebanon to attend the father's wife's funeral.  Father's second wife died of cancer in February.  The patient was also preoccupied because of his unemployment and was suspicious about the significance of several job offers made to him by his previous employers in the "U.S. Military intelligence".   

It was noted that "[o]ther than ideas of reference about a spy book he read early in the fall of 1981, and paranoid ideas about his possible unwitting involvement in international espionage, the patient had no psychiatric symptoms or mood disorder prior to admission."  As the Veteran's step-mother died in February 1982, her death was many months after the Veteran's separation from ADT service, and pressure from his father to attend her funeral could not be related to ADT service.  In addition, his unemployment worries also cannot logically be related to ADT, as he would have been employed during ADT.  

It was further noted that the Veteran's judgment appeared markedly impaired by psychosis.  The discharge diagnosis was "atypical bipolar affective illness, manic episode, paranoid character."

Psychoses are diseases subject to presumptive service connection under 38 C.F.R. § 3.309 (a) as chronic diseases, provided that they manifest to a compensable degree within one year of separation from active service.  The Veteran separated from active service in 1975.  (His period of service in 1981 was active duty for training.)  As his psychosis did not begin to manifest until 1982, it did not manifest to a compensable degree within one year of his August 1975 separation from active duty.  

Moreover, the record is against a finding that he had symptoms of a psychiatric disability while in service, to include while on active duty for training.  The Board acknowledges that an October 1994 Bay Cove in-Patient, Lemeul Shattuck Hospital record reflects that the Veteran had a history of chronic paranoid schizophrenia since 1981; the Board notes that the Veteran did have active duty for training from February to August 1981.  However, the 1994 record was made more than a decade after the alleged history began.  

The Board finds that the 1982 record from the Veteran's hospitalization, is more probative as to the onset of his disability.  The 1982 record reflects that the Veteran had been under stress since February 1982; thus, his stress did not begin until more than five months after he separated from service.  

In addition, the record notes that the Veteran had been under pressure from his father, and had been preoccupied with his unemployment.  Thus, again indicating that the Veteran's acquired psychiatric disabilities began after separation (while unemployed.)  The record reflects that the Veteran's wife had been concerned about the Veteran for approximately a year, however, there is no clinical indication that the Veteran's acquired psychiatric disability was due to, or aggravated by, service.  The 1982 record also reflects that it was the Veteran's first psychiatric admission.  

A Summary Points Record reflects that the Veteran earned 13 points towards retirement for annual training, active duty for training, or active duty between March 17, 1984 and March 16, 1985.  This time period would have been subsequent to his inpatient treatment for an acquired psychiatric disability.  While the record does not reflect whether the service was annual training, active duty for training, or active duty, such is not significant, as the evidence of record does not reflect that the Veteran's acquired psychiatric disability, which manifested in April 1982, was aggravated by any service in 1984 and/or 1985.  

In sum, the record reflects that many years after separation from active service, and several months after release from active duty for training, the Veteran underwent a period of stress and exhibited symptoms of an acquired psychiatric disability.   There has been no demonstration by competent medical,  or competent and credible lay, evidence of record, that the Veteran's acquired psychiatric disability is causally related to, or aggravated by service. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Conclusion

The Veteran has alleged onset dates of his claimed disabilities as follows: diabetes (1992), hypertension (2002), kidney (2002), heart (1988), and stroke residuals (1998).  He has not alleged an acquired psychiatric disability onset date; however, he has also not conceded that he has an acquired psychiatric disability.  

The onset dates listed by the Veteran, as well as the clinical records, reflect that the disabilities did not manifest during service, or within one year after separation from active service.  The crux of the Veteran's claim is that he was continuously on active service for thirty years beginning in 1972, and that his disabilities began during that thirty year time period.  

The Board is sympathetic to the Veteran's situation, and acknowledges that he has disabilities which first manifested in an approximate thirty year period after he began military service; however, the competent credible evidence of record reflects that the Veteran did not have active service after August 1975.  In addition, he was discharged from the Reserves effective February 6, 1986.  (See Orders #D-02-900484 which reflect his discharge and that he no longer has any military status.)  

While the Veteran may sincerely believe that he had three decades of military service, to include covert operations, the Board finds that competent credible evidence is against such a finding.  The Board finds that the DD 214s are more credible than the Veteran's statements.  They are official department records, are supported by the Veteran's personnel records, are supported by the Board of Corrections record, and are supported by the clinical records which note that the Veteran was a full time student for several years after separation from active service in 1975.  

In addition, while a veteran may be competent to state that he has been in the service, the Veteran, in this case, has been found to suffer from schizophrenia.  Schizophrenia is characterized by disturbances in form and content of thought.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

In sum, the evidence of record does not support a finding that the claimed disabilities are due to, or causally related, to service.  Thus, service connection is not warranted. 









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


